IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


EILEEN WALDEN,                                 : No. 81 MM 2022
                                               :
                    Petitioner                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
PUBLIC UTILITY COMMISSION,                     :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 22nd day of December, 2022, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.